        2:20-cv-03657-BHH       Date Filed 11/20/20      Entry Number 6      Page 1 of 3




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


 DEFENDERS OF WILDLIFE,                       )
                                              )
                Plaintiff,                    ) Civ. No. 2:20-cv-3657-BHH
                                              )
                        v.                    ) NOTICE OF APPEARANCE
                                              )
 U.S. FISH AND WILDLIFE SERVICE,              )
                                              )
                Defendants.                   )
                                              )
                                              )
                                              )

        I, Shampa A. Panda, hereby notify this Honorable Court that I will appear on behalf of

the U.S. Fish and Wildlife Service in the above-named case. My contact information is as

follows:

Mailing Address
Shampa A. Panda
Environment & Natural Resources Division
Wildlife & Marine Resources Section
U.S. Department of Justice
Benjamin Franklin Station
P.O. Box 7611
Washington, D.C. 20044-7611

Overnight Delivery / Street Address
Shampa A. Panda
United States Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
4 Constitution Square
150 M St., N.E., Suite 3.400
Washington, DC 20002

Telephone and Fax Numbers
Telephone: (202) 305-0431
Facsimile: (202) 305-0275

Email



                                                1
     2:20-cv-03657-BHH       Date Filed 11/20/20     Entry Number 6    Page 2 of 3




shampa.panda@usdoj.gov

      Respectfully submitted this 20th day of November, 2020.

                                             JEAN E. WILLIAMS
                                             Deputy Assistant Attorney General
                                             Environment and Natural Resources Division
                                             SETH M. BARSKY, Chief
                                             MEREDITH FLAX, Assistant Chief

                                             By: /s/ Shampa A. Panda
                                             SHAMPA A. PANDA, Trial Attorney
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             Wildlife & Marine Resources Section
                                             P.O. Box 7611
                                             Washington, D.C. 20044-7611
                                             Tel: (202) 305-0431; Fax: (202) 305-0275
                                             Email: shampa.panda@usdoj.gov




                                            2
       2:20-cv-03657-BHH          Date Filed 11/20/20    Entry Number 6       Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2020, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send electronic notification of

such filing to all counsel of record.

                                                        /s/ Shampa A. Panda




                                               3
